COPE, Judge,
specially concurring.
I concur in affirming on authority of Dean v. Rouillier, 597 So.2d 961 (Fla. 5th DCA), review denied, 606 So.2d 1165 (Fla.1992), only. It would be a different case if plaintiffs alleged that the appellees made the decision to route traffic into a high crime area (when a safer alternative was available) and hired the off-duty officer to do so. As pled, the amended complaint only alleges police negligence in the routing of traffic, which, under Dean, is not attributable to appellees.